67 So.3d 353 (2011)
AMERISURE INSURANCE COMPANY-FL, Appellant,
v.
MARTIN MEMORIAL MEDICAL and Department of Financial Services, Division of Workers' Compensation, Appellee.
No. 1D10-3794.
District Court of Appeal of Florida, First District.
July 18, 2011.
Rehearing Denied August 24, 2011.
Cindy R. Galen, Eraclides, Johns, Hall, Gelman, Johannessen, & Goodman, L.L.P., for Appellant.
Mari McCully, Florida Department of Financial Services/Division of Workers' Compensation, for Appellee.
PER CURIAM.
Appellant, a workers' compensation carrier, challenges a final order from the Workers' Compensation Division of the Department for Financial Services (the Department). The order found that Appellant did not properly reimburse Appellee, a hospital, for its care of an injured employee. We hold the Department lacked subject matter jurisdiction to rule on the Petition for Reimbursement as the medical benefits were denied based on the non-compensability of the worker's heart condition. See § 440.13(11)(c), Fla. Stat. (2010) (providing the Department with exclusive jurisdiction over reimbursement disputes and overutilization); see also Westinghouse Elec. v. Widlan, 623 So.2d 511 (Fla. 1st DCA 1993) (holding a Judge of Compensation Claims (JCC) has jurisdiction over issues concerning compensability); Carswell v. Broderick Constr., 583 So.2d 803 (Fla. 1st DCA 1991) (explaining the responsibilities and duties of the Department versus a JCC). Consequently, we REVERSE and REMAND to the Department for dismissal based on lack of subject matter jurisdiction.
HAWKES, THOMAS, and ROBERTS, JJ., concur.